Citation Nr: 0514292	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial compensable evaluation for a right 
hand scar residual.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

Appellant had active service from November 1994 to January 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 2003 rating decision by the Los 
Angeles, California, Regional Office (RO), which granted 
service connection and assigned a noncompensable evaluation 
for a right hand scar residual.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
appellate issue as that delineated on the title page of this 
remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a March 2004 Substantive Appeal, appellant requested a 
hearing be held at a "local VA office before a member, or 
members, of the BVA" (i.e., a Travel Board hearing).  See 
also an April 2004 hearing clarification letter, requesting 
an in-person Travel Board hearing.  Consequently, in a 
January 2005 letter, the RO informed appellant that a Travel 
Board hearing was being scheduled for the following month.  

Appellant subsequently failed to report for that scheduled 
February 2005 Travel Board hearing.  However, in a letter 
received later that month after that scheduled hearing, 
appellant reported that he had been unable to attend due, in 
part, to an "unavoidable family emergency" and requested 
that the hearing be rescheduled.  This is taken as good cause 
for rescheduling the hearing.  Since Travel Board hearings 
are scheduled by the RO (See 38 C.F.R. § 20.704(a) (2004)), 
the Board is remanding the case for that purpose, in order to 
satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule an in-person 
Travel Board hearing, and provide the 
appellant and his representative notice 
thereof in accordance with appropriate 
provisions.  If he desires to withdraw 
the request for such hearing prior to the 
hearing, he may do so in writing pursuant 
to applicable provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




